DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on December 11, 2020. In that response, claim 1 was amended and claim 6 was cancelled.  Claims 1, 2, 4, 5, 7, and 8 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0154397).
Regarding claims 1, 2, 4, 5, 7, and 8, Chang teaches hyperthermic treatment using thermosensitive nanostructures having a lower critical solution temperature (LCST) of about 40-45°C, more preferably 42-45 °C (title; abstract; paras.0004, 0009, 0023, 0026-29; claims 1, 3, 5, 8-13).  The nanostructures comprise magnetic nanoparticles having a diameter of 8-100 nm, e.g., 10 nm (para.0026), a thermosensitive polymer having an LCST of preferably about 42-45 °C such as PLGA (paras.0023, 24), and a drug (claim 8).  At the LCST of 40-45 °C or more preferably 42-45 °C, “the thermosensitive polymer nanostructure will undergo a phase change during the process of hyperthermia treatment and release the drug encapsulated in the nanostructure to provide in-situ concurrent drug treatment” (para.0023, emphasis added). The nanostructures have a diameter of 10-300 nm (para.0026).  The magnetic particles may be dispersed within the polymer (Fig. 2 and accompanying text).  In one embodiment the ratio of iron oxide nanoparticles to polymer is 1:4 (Example 2, para. 0036) which is within the range in present claim 4.  The particles are used for hyperthermic treatment of tumors (see, e.g., para.0023). i.e., wherein the magnetic nanoparticle generates heat when…, and the generated heat causes the biodegradable …such that the drug is released” as in claim 1.
Chang does not disclose a nanocomposite, i.e., nanostructure, wherein the biodegradable polyester-based polymer has a glass transition temperature between 42 and 45 °C. However, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention to use such a polymer because Chang teaches polymer nanostructure collapses to release the drug, thus providing concurrent drug treatment” (abstract (emphasis added); see para.0015, 0028; Fig. 3).  Collapse of the polymer nanostructure at the LCST implies a transition from an amorphous solid state to a liquid state.   Furthermore, “in magnetic hyperthermia treatments, magnetic nanoparticles are typically heated to the same temperature” of 40-45 °C or more preferably about 42-45°C, and “[a]s such, the thermosensitive polymer nanostructure will undergo a phase change during the process of hyperthermia treatment and release the drug encapsulated in the nanostructure to provide in-situ concurrent drug treatment” (para.0023, emphasis added).  Therefore the skilled person would have been motivated to use a polymer that undergoes a phase change at that temperature range, to achieve drug release.

Response to Arguments
Although new rejections are made above Applicant’s argument(s) relating to Chang are addressed now to the extent they have not been rendered moot and are relevant to the above rejections.  
Applicant argues that Chang’s nanostructure has an LCST “because a sol-gel phase transition occurs in the thermosensitive nanostructure of Chang…[and it] is not configured to undergo glass transition and therefore a glass transition temperature is irrelevant to the nanostructure of Chang”.  (Remarks, 7, December 11, 2020.)
phase change during the process of hyperthermia treatment and release the drug encapsulated in the nanostructure to provide in-situ concurrent drug treatment” (para.0023, emphasis added).  Thus the difference between Chang’s LCST and the glass transition temperature here does not appear sufficient to overcome prima facie obviousness.   
Applicant further argues, relying on the Declaration under 37 CFR §1.132 filed on December 11, 2020 (“the Declaration”), that features of claim 1 have criticality because commercially available polyester-based polymers “mostly” have a Tg of over 45 °C, and such polymers have desirable drug release properties. (Remarks, 7, December 11, 2020.)
 In response it is noted that the skilled person would have known to select a polyester-based polymer, according to the particular needs of his/her application, in light of Chang’s teachings (e.g., para.0024), rather than according to its commercial availability.  Therefore the Tg of “most” readily available polymers is not seen as overcoming the present rejection.  
 Regarding Experimental Data 3, it is acknowledged that the “Low Tg 42.4 °C” exhibits a relatively higher drug release rate (the Declaration, paras.19-21); however this is to be expected according to Chang’s teachings.  As noted above Chang teaches that hyperthermia treatments involve heating to 42-45°C.  Moreover the test conditions are not disclosed; it appears that in a medium at a sufficiently high temperature, e.g., 47°C, the two would exhibit similar release rates.  


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615